      Case 4:17-cv-01128 Document 32 Filed on 12/14/18 in TXSD Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ACLU FOUNDATION OF TEXAS, INC.,
                                                §
                                                §
                         Plaintiff,             §
                                                §
       v.                                       §      Civil Action No. 4:17cv-01128
                                                §
U.S. DEPARTMENT OF HOMELAND                     §
SECURITY and U.S. CUSTOMS AND                   §
BORDER PROTECTION,                              §
                                                §
                         Defendants.            §


                                      JOINT STATUS REPORT

       The Parties hereby provide the following update on the status of the instant case. Since

receiving Plaintiff’s request (the “Request”) under the Freedom of Information Act in February

2017, Defendants have processed approximately 13,838 pages of potentially responsive

documents in responding to Plaintiff’s request. Of those processed pages, Defendants have

released in whole or in part (or in some cases withheld in full pursuant to statutory exemptions

from production) 6,893 pages of records responsive to Plaintiff’s request, including 292

spreadsheets. 1

       The most recent production of documents occurred on November 29, 2018. On December

3, 2018, counsel for Defendants advised counsel for Plaintiff that Defendants had completed


1
  Plaintiff states that Defendants sought and were denied transfer of the instant request to a multi-
district litigation panel, which would have transferred 13 actions concerning FOIA requests to
obtain local records concerning the implementation of President Trump’s January 27 Executive
Order. (Plaintiff states that its request concerns local records specific to implementation only at
Houston’s Bush Continental Airport and Dallas/Ft. Worth International Airport.) Before the
request to transfer to MDL was denied in August 2017, Defendants aggregated all of the requests
at issue and released 242 pages of documents, 214 of which they subsequently identified as
responsive to all of the ACLU affiliate requests for CBP field records, which includes Plaintiff’s
request.
      Case 4:17-cv-01128 Document 32 Filed on 12/14/18 in TXSD Page 2 of 3




their response to Plaintiff’s Request. Plaintiff is in the process of reviewing the additional

responsive materials and evaluating whether it will seek any further action from the court.

       The Parties propose filing a further joint status report by January 30, 2019.

       Dated: December 14, 2018                Respectfully submitted,

                                               /s/ Edgar Saldivar
                                               Edgar Saldivar
                                               Texas Bar No. 24038188
                                               SD Texas Bar No. 618958
                                               Attorney-in-Charge
                                               ACLU FOUNDATION OF TEXAS, INC
                                               5225 Katy Freeway, Suite 350
                                               Houston, Texas 77007
                                               Tel: 713-942-8146
                                               Fax: 713-942-8966

                                               Kali Cohn
                                               Texas Bar. No. 24092265
                                               S.D. Tex. Bar No. 2461809
                                               ACLU FOUNDATION OF TEXAS, INC
                                               6440 N. Central Expressway
                                               Dallas, TX 75206
                                               Tel: 214-346-6577
                                               Fax: 713-942-8966

                                               Attorneys for Plaintiff
                                               ACLU FOUNDATION OF TEXAS, INC.


                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               RYAN K. PATRICK
                                               United States Attorney

                                               ELIZABETH J. SHAPIRO
                                               Deputy Director, Federal Programs Branch

                                               ANDREW A. BOBB
                                               Assistant United States Attorney

                                               /s/ James Powers
                                               JAMES R. POWERS
Case 4:17-cv-01128 Document 32 Filed on 12/14/18 in TXSD Page 3 of 3




                               Trial Attorney
                               Federal Programs Branch
                               U.S. Department of Justice, Civil Division
                               SBOT No. 24092989
                               Fed. Bar No. 2717214
                               1100 L Street, NW
                               Washington, DC 20005
                               Telephone: (202) 353-0543
                               Email: james.r.powers@usdoj.gov

                               ATTORNEYS IN CHARGE FOR DEFENDANTS
